W. L. Brooks sued J. H. Sims on a promissory note. On the trial the note was offered in evidence by the plaintiff but, on objection by the defendant, it was disallowed on the ground that it was irrelevant and immaterial in that the note was made payable to "Bowdon Drug Company" and did not show an indorsement to W. L. Brooks. The plaintiff testified that he was the sole owner of Bowdon Drug Company at the time the note was executed by the defendant; that said drug company was not incorporated; that he was the owner and holder of the note; that the note had never been owned by any one else; that he did business under the trade-name of "Bowdon Drug Company;" *Page 383 
and that the balance due by the defendant on the note was $115.32. The entire testimony of the plaintiff was disallowed on the same objections made to the admission of the note in evidence. No other evidence was presented and the court directed a verdict and judgment against the plaintiff for the costs of the case. A direct bill of exceptions was taken to that judgment. However, the bill of exceptions contains no assignment of error on the ruling of the court in disallowing the note and the plaintiff's evidence, and therefore that question is not presented to this court. It follows that the judgment must be, and is,
Affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED APRIL 29, 1943.